Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 9, 18 – 26, 35 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 11,245,624 B2 (the 624 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the current application claims are filed as continuation of the 624 patent parent.
The 624 patent independent claim 9 (similarly independent claims 1 and 18) cites:
 	an apparatus comprising:  	control circuitry; and  	at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the control circuitry, cause the apparatus to perform at least the following:  	receive, at a network device, a first flow entry to be installed into a first flow table, wherein the first flow entry includes a first set of match fields and a first set of actions;  	determine that the first set of actions includes modifications of a plurality of fields of a data packet;  	in response to determining that the first set of actions includes modifications of a plurality of fields of a data packet:  	changing the first set of actions of the first flow entry to:  	modify a first field of the plurality of fields of the data packet;  	generate a cookie;  	attach the cookie to the data packet; and  	transmit the data packet for subsequent flow entry lookup; and  	creating a second flow entry, the second flow entry including a second set of match fields and a second set of actions, the second set of match fields specifying one or more criteria for matching the data packet to the second flow entry, wherein one of the one or more criteria matches on the generated cookie of the data packet, the second set of actions specifying a plurality of actions to be taken on the data packet, wherein the second set of actions includes:  	removing the cookie from the data packet; and  	modifying a second field of the plurality of fields of the data packet; and  	install the first and second flow entries.

The current application independent claim 18 (similarly independent claims 1 and 35) cites:

an apparatus comprising:  	control circuitry; and  	at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the control circuitry, cause the apparatus to perform at least the following:  	receive a data packet with a first field and a second field;  	match, using one or more criteria of a first flow entry, the data packet to the first flow entry;  	execute a plurality of actions according to the first flow entry, wherein the plurality of actions include:  	modifying the first field of the data packet;  	generating a cookie;  	attaching the cookie to the data packet; and  	transmitting the data packet for subsequent flow entry lookup;  	match the data packet to a second flow entry using one or more criteria, wherein one of the one or more criteria matches on the cookie;  	execute a plurality of actions according to the second flow entry, wherein the plurality of actions include:  	removing the cookie from the data packet; and  	modifying a second field of the data packet; and  	transmit the data packet with the modified first and second fields.
From the comparison above (see underlined portions), the current application independent claims lack limitations “creating a second flow entry, the second flow entry including a second set of match fields and a second set of actions” and “the second set of actions specifying a plurality of actions to be taken on the data packet” which are present in the 624 patent parent independent claims.

The 624 patent dependent claim 10 (similarly dependent claims 2 and 18) cites:

the apparatus of claim 9, wherein the one or more criteria of the first flow entry includes matching the first field and the second field of the data packet. 

The current application dependent claim 19 (similarly dependent claims 2 and 36) cites:
the apparatus of claim 18, wherein the one or more criteria of the first flow entry includes matching the first field and the second field of the data packet.
The 624 patent dependent claim 12 (similarly dependent claims 4 and 20) cites:the apparatus of claim 9, wherein the apparatus is further caused, when transmitting the data packet for subsequent flow entry lookup, to recirculate the data packet through the first flow table.
The current application dependent claim 20 (similarly dependent claim 3) cites:
the apparatus of claim 18, wherein the apparatus is further caused, when transmitting the data packet for subsequent flow entry lookup, to recirculate the data packet through a first flow table.
The 624 patent dependent claims 6 and 14 along with the current application dependent claims 5 and 22 claim the same “the first flow table is implemented in a TCAM at the network device” limitation.
From the further comparisons above, it is clear that the shown dependent claims are identical in both the current application and the 624 patent parent.
In other words, the current application claims are broadened versions of the 624 patent parent claims; and therefore, a proper terminal disclaimer is warranted.
---------- ---------- ----------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 8, 9, 18, 19, 21, 25, 26, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Lyman et al (US 2010/0290468 A1) in view of Peiffer et al (US 2003/0037108 A1).
Claim 18 (similarly Claims 1 and 35). Lyman shows an apparatus (fig. 2) comprising:  	control circuitry (fig. 2: control plane 205); and  	at least one memory including computer program code for one or more programs (fig. 2: memory 260), the at least one memory and the computer program code configured to, with the control circuitry, cause the apparatus to perform at least the following:  	receive a data packet with a first field and a second field ([0070] lines 7-10: the packet parsing engine extracts data from the first portion and a second portion of the data packet (e.g. from the header of the data packet) and writes the data into packet buffer memory);  	match, using one or more criteria of a first flow entry, the data packet to the first flow entry ([0071] lines 1-3: the hash engine applies a mathematical transformation (e.g. a hash algorithm) to the data extracted from the first portion of the packet);  	execute a plurality of actions according to the first flow entry ([0072] lines 5-7: if the data matches (the data extracted from the first portion is a trusted pointer), then flow moves to block 835, otherwise flow moves to block 830 where alternative action is taken; [0073] lines 1-4: the data extracted from the first portion of the packet (the trusted pointer) is dereferenced to locate the allocated connection data that corresponds with that data packet; [0074] lines 8-11: if the data extracted from the first portion of the packet points to a memory location that is in the range of memory dedicated to connection data, then the processing continues), wherein the plurality of actions include:  	modifying the first field of the data packet ([0076] lines 1-4: after initially validating a pointer as trusted, a flag is set in the data plane so that future data packets with that pointer can be trusted without performing additional mathematical transformations).Lyman does not very expressly describe features of: 	generating a cookie;  	attaching the cookie to the data packet; and  	transmitting the data packet for subsequent flow entry lookup;  	match the data packet to a second flow entry using one or more criteria, wherein one of the one or more criteria matches on the cookie;  	execute a plurality of actions according to the second flow entry, wherein the plurality of actions include:  	removing the cookie from the data packet; and  	modifying a second field of the data packet; and  	transmit the data packet with the modified first and second fields.Peiffer teaches features of: 	generating a cookie ([0077]: the server generates cookie data and sets a cookie on the appliance);  	attaching the cookie to the data packet ([0077]: sending the resource and the cookie data to the appliance); and  	transmitting the data packet for subsequent flow entry lookup ([0077]: modifying the resource to include the CSID such that any subsequent requests will be recognized as originating from the resource);  	match the data packet to a second flow entry using one or more criteria, wherein one of the one or more criteria matches on the cookie ([0077]: accepting the cookie on the appliance, matching the cookie data to a corresponding CSID);  	execute a plurality of actions according to the second flow entry, wherein the plurality of actions include:  	removing the cookie from the data packet ([0077]: cookie data is removed from the request); and  	modifying a second field of the data packet ([0077]: modifying the resource to include the CSID such that any subsequent requests will be recognized as originating from the resource); and  	transmit the data packet with the modified first and second fields ([0077]: sending the modified resource with the CSID to the client).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the features as taught by Peiffer in the apparatus of Lyman to facilitate maintaining statefulness without the need for a server to query and/or store information on a client.
---------- ---------- ----------
Claim 19 (similarly claims 2 and 36). Lyman shows the apparatus of claim 18, wherein the one or more criteria of the first flow entry includes matching the first field and the second field of the data packet (fig. 9: steps 815-910).
Claim 21 (similarly claim 4). Lyman shows the apparatus of claim 18, wherein the first and second flow entries are installed in a first flow table ([0066]: this is a faster lookup procedure than using conventional lookups such as using hash table or binary tree lookup mechanisms since it requires only a single memory lookup).
Claim 25 (similarly claim 8). Lyman, modified by Peiffer, shows the apparatus of claim 18, wherein the apparatus is further caused, when transmitting the data packet with the modified first and second fields, to transmit the data packet to a second network device (Peiffer, fig. 2 shows sending data from client to server).
Claim 26 (similarly claim 9). Lyman, modified by Peiffer, shows the apparatus of claim 18, wherein the apparatus is further caused, when transmitting the data packet with the modified first and second fields, to transmit the data packet to a second flow table of the network device (Peiffer, fig. 8: modified web resources sent between client and server).
---------- ---------- ----------
Claims 5 – 9 and 22 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lyman et al in view of Peiffer et al and in further view of Pettit et al (US 2015/0281098 A1).
Claim 22 (similarly claim 5). Lyman, modified by Peiffer, shows the apparatus of claim 21; Lyman, modified by Peiffer, does not expressly describe wherein the first flow table is implemented in a TCAM at the network device.Pettit teaches flow table being implemented in a TCAM at a network device ([0010]: TCAM).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first flow table of Lyman, modified by Peiffer, to that of a TCAM as taught by Pettit to achieve the benefit of performing high-speed lookups.
Claim 23 (similarly claim 6). Lyman, modified by Peiffer, shows the apparatus of claim 18; Lyman, modified by Peiffer, does not expressly describe wherein the apparatus is further caused, when transmitting the data packet for subsequent flow entry lookup, to pass the data packet to a second flow table.Pettit teaches feature of when transmitting a data packet for subsequent flow entry lookup, to pass the data packet to a second flow table (page 17 right-column lines 17-21: a second set of flow entries for processing packets received by the managed forwarding element, wherein each of the flow entries of the second set is for processing packets of multiple data flows).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature as taught by Pettit in the data packet transmission process of Lyman, modified by Peiffer, to ensure that classification operations determine what operations a service module performs on a packet, when the result of a set of classification operations performed using flow tables specifies to send a packet to the service module.
Claim 24 (similarly claim 7). Lyman, modified by Peiffer, shows the apparatus of claim 23; Lyman, modified by Peiffer, does not expressly describe wherein the first flow entry is installed in a first flow table and the second flow entry is installed in a second flow table.Pettit teaches a first flow entry is installed in a first flow table and a second flow entry is installed in a second flow table (fig. 8 shows multiple classification and actions modules (separate flow tables)).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the separate flow tables feature as taught by Pettit in the data flow entries handling process of Lyman, modified by Peiffer, to ensure that classification operations determine what operations a service module performs on a packet, when the result of a set of classification operations performed using flow tables specifies to send a packet to the service module.

---------- ---------- ----------
 	Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable
over Lyman et al in view of Peiffer et al and in further view of K et al (US 2020/0344143 A1).
Claim 20 (similarly claim 3). Lyman, modified by Peiffer, shows the apparatus of claim 18; Lyman, modified by Peiffer, does not expressly describe wherein the apparatus is further caused, when transmitting the data packet for subsequent flow entry lookup, to recirculate the data packet through a first flow table.K teaches features of:when transmitting the data packet for subsequent flow entry lookup, to recirculate the data packet through the first flow table ([0040]: when the switch receives a packet, the switch determines, at the first flow table of the packet processing pipeline, whether the packet is a trace packet that was recirculated based on content of a first field associated with the packet. If the packet is a trace packet that was recirculated, the switch sets the first field associated with the packet to indicate that tracing is disabled for the packet, sets a second field associated with the packet to indicate that tracing is enabled for the packet, determines the flow table of the packet processing pipeline from which the packet was recirculated, and directs the packet to the flow table from which the packet was recirculated).It would have been obvious to one of ordinary skill in the art before the effective filingdate of the claimed invention to implement the features as taught by K in the apparatusof Lyman, modified by Peiffer, to facilitate tracing packets in a network.
---------- ---------- ----------
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        23rd October 2022